Citation Nr: 0828813	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-01 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2005 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the appellant's 
claim for eligibility to VA benefits.  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant does not meet the requirements for basic 
eligibility for VA benefits based upon a lack of qualifying 
service.  38 U.S.C.A. §§ 101(2), 107 (West 2002 and West 
Supp. 2006); 38 C.F.R. §§ 3.40, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to VA Benefits

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits. See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based upon service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); 38 C.F.R. § 3.203(c).  Thus, if the United States 
service department does not verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997).

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based upon Philippine service unless a United 
States service department documents or certifies his service.  
Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

In this case, the appellant does not have the requisite 
qualifying service for purposes of VA benefits.  The NPRC 
replied in July 2005 that the appellant had no service of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.

The appellant submitted an affidavit from the Philippine Army 
that shows that he had guerilla service in the United States 
Army, and photographs allegedly showing him as a member of 
the guerilla forces.

The appellant's own assertions, the photographs, and the 
Philippine Army affidavit as to his particular service fail 
to meet the requirements of 38 C.F.R. § 3.203(a) because the 
assertions do not constitute a document from a United States 
service department.  The United States service department's 
(i.e., the NPRC's) communications that failed to verify the 
alleged service are binding on VA. 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  The service department 
has determined that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the United States Armed Forces.  Moreover, the 
certificate that he submitted does not verify his service, as 
necessary for entitlement to VA benefits.  The Board must 
therefore find that the appellant did not have the type of 
qualifying service, enumerated in 38 C.F.R. § 3.40, that 
would confer basic eligibility for VA benefits.  Accordingly, 
the appellant's claim for entitlement to VA benefits must be 
denied, due to the absence of legal merit or lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The Board has considered whether the notice provisions set 
forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2007) are applicable to this 
claim.  The Board finds that because the claim at issue is 
limited to statutory interpretation, the notice provisions do 
not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of his claim.


ORDER

Legal entitlement to VA benefits is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


